EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael A. Stallman on 11/22/21.
The application has been amended as follows: 
Claims 16-20. (cancelled)


REASONS FOR ALLOWANCE
	Claims 1-15 are allowed.  The following is an examiner’s statement of reasons for allowance.  Regarding claim 1, the prior arts fail to wherein at each transverse location within the single scan sweep, the light source sequentially illuminates the transverse location with each of the multiple distinct frequency ranges and the detector sequentially collects returning light from each of the multiple distinct frequency ranges.
	The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Other Information/Remarks
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACK DINH/
Primary Examiner, Art Unit 2872
11/22/21